If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                 revision until final publication in the Michigan Appeals Reports.




                          STATE OF MICHIGAN

                            COURT OF APPEALS


ROBERT L. HARRINGTON,                                                UNPUBLISHED
                                                                     October 28, 2021
               Plaintiff-Appellant,

v                                                                    No. 355041
                                                                     Chippewa Circuit Court
CHIPPEWA CORRECTIONAL FACILITY                                       LC No. 19-015491-AH
WARDEN,

               Defendant-Appellee.


Before: RONAYNE KRAUSE, P.J., and CAMERON and RICK, JJ.

PER CURIAM.

        In this writ of habeas corpus claim to inquire into cause of detention, plaintiff appeals as
of right the trial court’s opinion denying his writ of habeas corpus under MCR 3.303. We affirm.

       This case arises out of plaintiff’s five convictions of assault with intent to murder,
MCL 750.83; one conviction of second-degree murder, MCL 750.317; one conviction of arson,
MCL 750.73; and one conviction of possession of a firearm during the commission of a felony,
MCL 750.227b. People v Harrington, unpublished per curiam opinion of the Court of Appeals,
issued May 19, 2000 (Docket No. 202467), p 1 (Harrington I).1 Plaintiff was found guilty but
mentally ill, MCL 768.36, of these convictions after a retrial. Id.

       On June 11, 1982, plaintiff “walked into the offices of the law firm of Bell and Hudson”
and “carried with him a shotgun, a pistol, and a glass jar containing gasoline.” Harrington v


1
  Plaintiff was sentenced to 66 years and 8 months to 100 years’ imprisonment for his conviction
of second-degree murder, 50 to 90 years’ imprisonment for each of his convictions of assault, and
5 to 10 years’ imprisonment for his conviction of arson, all to be served concurrently. Harrington
v McKee, unpublished opinion of the United States District Court for the Western District of
Michigan, issued November 4, 2008 (Case No. 1:05-cv-468), p 1 (Harrington II). Plaintiff also
received a two-year sentence for his conviction of possession of a firearm during the commission
of a felony to be served consecutive to his other sentences. Id.


                                                -1-
McKee, unpublished opinion of the United States District Court for the Western District of
Michigan, issued November 4, 2008 (Case No. 1:05-cv-468), p 1 (Harrington II). Plaintiff had
previously hired the law firm to represent him in a dispute with his insurance company. Id. When
he did not receive a favorable ruling, he went to the law office to demand money that he believed
he was owed. Id. Plaintiff started shooting indiscriminately into the office when he was told that
the office did not have his money. Id. Plaintiff killed one person and injured five others. Id. He
also set fire to the law offices using the gasoline that he brought with him. Id.

         Plaintiff was convicted on eight counts, but subsequently appealed and was granted a retrial
because the trial court failed to properly instruct the jury regarding his defense of legal insanity.
Plaintiff was again convicted on the eight counts during his retrial. Plaintiff appealed his
convictions again, but this Court affirmed the jury’s finding. Harrington I, unpub op at 2. Plaintiff
moved for relief from judgment pursuant to MCR 6.500 et seq., and was denied by the trial court.
Plaintiff applied for leave to appeal the trial court’s denial, and this Court denied plaintiff’s
application because he failed to show good cause and actual prejudice pursuant to MCR 6.508(D).
Plaintiff then filed a writ of habeas corpus to the United States District Court in the Western
District of Michigan and was denied. Harrington II, unpub op at 1. In the instant case, plaintiff
filed a separate writ of habeas corpus with the trial court and argued that, because the prosecution
failed to submit a valid information during his preliminary examination, the trial court lacked
jurisdiction over his criminal case. The trial court denied plaintiff’s writ for habeas corpus and
stated:

               To summarize [People v Price 23 Mich App 663, 669-670; 179 NW2d 177
       (1970)] in a nutshell you must have: 1. A radical defect in jurisdiction; and 2. That
       defect must contravene an express legal requirement in existence at the time of the
       act or omission. Asserting that an express legal requirement was unfulfilled does
       not by itself make a radical defect in jurisdiction. In fact, there was no radical defect
       in jurisdiction found in the Price case, and the error that was asserted should have
       been counsel at the juvenile waiver hearing, based upon the US Supreme Court’s
       decision [In] re Gault 387 US 1[; 87 S Ct 1428; 18 L Ed 2d 527] (1967). Because
       the Gault decision was not in effect when the waiver hearing took place, it was
       determined that it did not prevent the Recorder’s Court from obtaining jurisdiction.

              In Cross v [Dep’t] of Corrections, [103 Mich App 409, 415; 303 NW2d 218
       (1981),] the Court pointed out that a writ of habeas corpus is not a substitute for an
       appeal of a criminal conviction. . . . .

               The Petitioner is clearly asking this Court to review his criminal conviction
       that took place before the Recorder’s Court and make an appellate style ruling
       setting aside his conviction.

                                               * * *

               Following [People v Goecke, 457 Mich 422, 458-459; 579 NW2d 862
       (1998)], jurisdiction is not lost based on improper information, and subject matter
       jurisdiction remains.




                                                 -2-
       Plaintiff now appeals the trial court’s denial of his writ of habeas corpus.

         “This Court reviews de novo the interpretation and application of a statute as a question of
law.” Jones v Dep’t of Corrections, 468 Mich 646, 651; 664 NW2d 717 (2003). Questions of
constitutional law are also reviewed de novo. People v LeBlanc, 465 Mich 575, 579; 640 NW2d
246 (2002). De novo review requires independent review of the issues, with no required deference
to the trial court. People v Beck, 504 Mich 605, 618; 939 NW2d 213 (2019).

        “A prisoner’s right to file a complaint for habeas corpus relief is guaranteed by Const 1963,
art 1, § 12,” as well as MCL 600.4304. Moses v Dep’t of Corrections, 274 Mich App 481, 484;
736 NW2d 269 (2007). “The object of the writ of habeas corpus is to determine the legality of the
restraint under which a person is held.” Id. at 485 (cleaned up). A convicted person qualifies for
habeas corpus relief when the “convicting court was without jurisdiction to try the defendant for
the crime in question.” Id. at 486 (cleaned up). “Moreover, to qualify for habeas corpus relief,
the jurisdictional defect must be radical, rendering the conviction absolutely void.” Id. “A radical
defect in jurisdiction contemplates an act or omission by state authorities that clearly contravenes
an express legal requirement in existence at the time of the act or omission.” Id. (cleaned up).
“Thus, while plaintiff may not use a habeas proceeding as a substitute for an appeal or to review
the merits of his criminal conviction, plaintiff may assert a radical defect in the jurisdiction of the
court in which his conviction was obtained.” Id.

        Plaintiff argues that the prosecution charged him with eight crimes without providing him
with sworn written criminal complaints to inform him of the nature and cause for trial. Moreover,
plaintiff argues that this alleged defect was radical and left the trial court without subject-matter
jurisdiction, and without authority, to restrain him.

        “It is a longstanding rule that defects in a court’s subject-matter jurisdiction render a
judgment void ab initio.” People v Washington, ___ Mich ___, ___; ___ NW2d ___ (2021)
(Docket No. 160707); slip op at p 16. “Subject-matter jurisdiction is a legal term of art that
concerns a court’s authority to hear and determine a case.” Id. at ___; slip op at 8. “This authority
is not dependent on the particular facts of the case but, instead, is dependent on the character or
class of the case pending.” Id. at ___; slip op at 8 (cleaned up). “[W]e have recognized that circuit
courts have subject-matter jurisdiction over felony cases.” Id. at ___; slip op at 9.

        “The dispositive question in determining whether a defendant was prejudiced by a defect
in the information is whether the defendant knew the acts for which he or she was being tried so
that he or she could adequately put forth a defense.” People v Waclawski, 286 Mich App 634,
706; 780 NW2d 321 (2009). “MCR 6.112(G) places the burden on defendant to demonstrate
prejudice and thus establish that the error was not harmless.” Id. at 707.

        “Once a preliminary examination is held and the defendant is bound over on any charge,
the circuit court obtains jurisdiction over the defendant.” People v Unger, 278 Mich App 210,
221; 749 NW2d 272 (2008). “Subject matter jurisdiction is presumed unless expressly denied by
constitution or statute . . . .” Goecke, 457 Mich at 458. Additionally, “[h]aving once vested in the
circuit court, personal jurisdiction is not lost even when a void or improper information is filed.”
Id. at 459.




                                                 -3-
        Plaintiff has not demonstrated that the alleged deficiencies in the information presented to
him by the prosecution during his preliminary examination resulted in prejudice. Moreover,
plaintiff has not demonstrated that these alleged defects are radical and require relief pursuant to
MCR 3.303. Plaintiff assumes that an alleged defect in the information is substantial enough to
overcome the great weight of his conviction without demonstrating that he was not provided the
same information before his jury trial. Additionally, even if plaintiff’s argument is that he could
not defend himself from the allegations because the prosecution did not provide him with the
information regarding those allegations before his preliminary examination, plaintiff was
convicted at a retrial, after he had already experienced a first jury trial in which the prosecution
presented the same evidence.

        Furthermore, defendant fails to demonstrate how the alleged defects in the information
would render subject-matter jurisdiction void. Plaintiff allegedly not receiving the proper
information before a preliminary examination is not sufficient to divest the trial court of the
authority to hear and determine the case. See Washington, ___ Mich at ___; slip op at p 9
(“[C]ircuit courts have subject-matter jurisdiction over felony cases.”). Subject-matter jurisdiction
does not depend on the facts of the case, like whether plaintiff received the proper information at
his preliminary examination, but rather the character and class of the case pending before the trial
court. See id. at ___; slip op at p 8.

        Moreover, plaintiff has not cited any statutory or constitutional provision that would deny
the trial court subject-matter jurisdiction in this case. See Goecke, 457 Mich at 458. Instead,
plaintiff relies on federal caselaw to argue that a criminal charge only exists where there is a formal
written complaint. “While the decisions of lower federal courts and other state courts are not
binding on this Court, they may be considered as persuasive authority.” People v Walker (On
Remand), 328 Mich App 429, 444-445; 938 NW2d 31 (2019) (cleaned up); see also Abela v Gen
Motors Corp, 469 Mich 603, 606; 677 NW2d 325 (2004) (“Although state courts are bound by the
decisions of the United States Supreme Court construing federal law, there is no similar obligation
with respect to decisions of the lower federal courts.” (cleaned up)).

       Therefore, plaintiff’s claim that he was denied due process because the prosecution did not
provide him with complete information before his preliminary examination is without merit.

       Affirmed.

                                                               /s/ Amy Ronayne Krause
                                                               /s/ Thomas C. Cameron
                                                               /s/ Michelle M. Rick




                                                 -4-